

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.73


 
OPTION AGREEMENT
 
AMONG
 
MISSION BROADCASTING, INC.,
 
NANCIE SMITH,
 
DENNIS THATCHER
 
and
 
NEXSTAR BROADCASTING, INC.
 
DATED AS OF
 
MARCH 1, 2013

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
ARTICLE I GRANT OF OPTION; GENERAL TERMS OF SALE

 
1.1
Option Grant; Assets Covered
1

 
(a)
FCC Authorizations
1

 
(b)
Tangible Personal Property
2

 
(c)
Real Property
2

 
(d)
Agreements for Sale of Time
2

 
(e)
Program Contracts
2

 
(f)
Other Contracts
2

 
(g)
Trademarks, etc
2

 
(h)
Programming Copyrights
2

 
(i)
FCC Records
2

 
(j)
Files and Records
2

 
(k)
Goodwill
3

 
(l)
Prepaid Items
3

 
(m)
Cash
3

 
(n)
Receivables and Other Claims
3

 
1.2
Excluded Assets
3

 
(a)
Insurance
3

 
(b)
Name
3

 
(c)
Certain Contracts
3

 
(d)
Corporate Books and Records
3

 
(e)
Transaction Documents
3

 
1.3
Option Exercise
3

 
1.4
Liabilities.
4

 
(a)
Permitted Encumbrances
4

 
(b)
Assumption of Liabilities Generally
4

 
 
ARTICLE II CLOSING

 
2.1
Exercise Price.
5

 
(a)
Payment
5

 
(b)
Definition of Cash Purchase Price
5

 
(c)
Determination of Cash Purchase Price
5

 
(d)
Allocation of Cash Purchase Price after Sale
5

 
2.2
The Closing
6

 
2.3
Deliveries at Closing
6

 
(a)
Deliveries by Seller
6

 
(b)
Deliveries by Buyer
7

 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

 
3.1
Incorporation; Power
7

 
3.2
Corporate Action
7

 
3.3
No Defaults
8

 
3.4
Brokers
8

 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT

 
4.1
Capacity
8

 
4.2
Action
8

 
4.3
No Defaults
8

 
4.4
Brokers
8

 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

 
5.1
Incorporation
9

 
5.2
Action
9

 
5.3
No Defaults
9

 
5.4
Brokers
9

 
 
ARTICLE VI COVENANTS OF SELLER AND PARENT

 
6.1
Covenants of Seller and Parent Generally
9

 
(a)
FCC Authorizations and Other Matters
9

 
(b)
Restrictions
10

 
(c)
Reports; Access to Facilities, Files, and Records
10

 
(d)
Notice of Proceedings
10

 
(e)
Notice of Certain Developments
11

 
(f)
Issuance or other Transfer of Stock or Equivalents
11

 
(g)
No Premature Assumption of Control
11

 
6.2
Covenants of Seller and Parent during the Exercise Period11

 
(a)
Application for Commission Consent
11

 
(b)
Consents
12

 
(c)
Consummation of Sale
12

 
(d)
Hart-Scott-Rodino
12

 
 
ARTICLE VII COVENANTS OF BUYER

 
7.1
Covenants of Buyer Generally
12

 
7.2
Covenants of Buyer during Exercise Period
12

 
 
ARTICLE VIII CONDITIONS TO SELLER'S OBLIGATIONS ON THE CLOSING DATE

 
8.1
Representations, Warranties, Covenants.
13

 
8.2
Proceedings.
13

 
8.3
FCC Authorization
13

 
8.4
Hart-Scott-Rodino
13

 
8.5
Other Instruments
14

 
 
ARTICLE IX REMEDIES

 
9.1
Bulk Sales Indemnity
14

 
9.2
Acknowledgment by Buyer
14

 
 
ARTICLE X TERMINATION/MISCELLANEOUS

 
10.1
Termination of Agreement Prior to the Closing Date
15

 
(a)
By Parent
15

 
(b)
By Buyer
15

 
10.2
Remedies
15

 
10.3
Expenses
15

 
10.4
Assignments; Exercise in Part
15

 
10.5
Further Assurances
16

 
10.6
Notices
16

 
10.7
Captions
17

 
10.8
Law Governing
17

 
10.9
Waiver of Provisions
17

10.10
Counterparts
17

10.11
Entire Agreement/Amendments
17

10.12
Access to Books and Records.
18

10.13
Public Announcements
18

10.14
Definitional Provisions.
18

 
(a)
Terms Defined in Appendix
18

 
(b)
Gender and Number
19

10.15
Arbitration.
19

 
(a)
Generally
19

 
(b)
Notice of Arbitration
19

 
(c)
Selection of Arbitrator
19

 
(d)
Conduct of Arbitration
19

 
(e)
Enforcement
20

 
(f)
Expenses
20


 
 

--------------------------------------------------------------------------------

 

OPTION AGREEMENT
 
THIS OPTION AGREEMENT is dated as of March 1, 2013, and is entered into among
Mission Broadcasting, Inc. (“Seller”), Nancie Smith (“Smith”), Dennis Thatcher
(“Thatcher” and collectively with Smith, “Parent”), and Nexstar Broadcasting,
Inc. (“Buyer”). Other capitalized terms are defined in the Appendix to this
Agreement.
 
RECITALS
 
WHEREAS, Seller owns and operates broadcast television WVNY(TV), Burlington,
Vermont (collectively, the “Station”);
 
WHEREAS, Smith and Thatcher are the sole stockholders of Seller; and
 
WHEREAS, Seller has agreed to grant to Buyer an option to acquire the Station
Assets described in more detail below, all on the terms described below and
consistent with the rules and policies of the FCC;
 
NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
ARTICLE I
 
GRANT OF OPTION; GENERAL TERMS OF SALE
 
1.1 Option Grant; Assets Covered
 
. Seller hereby grants to Buyer, and Buyer hereby accepts Seller’s grant of, an
option (the “Option”) to acquire the Station Assets, upon the terms and
conditions set forth in this Agreement. This Option is granted in return for,
among other consideration, the payment by Buyer to Seller of $1.00 and Buyer’s
guarantee of Seller’s debt. Upon and subject to the terms and conditions stated
in this Agreement, on the Closing Date, Seller, as its interests may appear,
shall convey, transfer, and deliver to Buyer, and Buyer shall acquire from
Seller, all of Seller’s rights in, to and under the assets and properties of
Seller, real and personal, tangible and intangible, of every kind and
description which are used or useful in connection with the business and
operations of the Station, as a going concern, including, without limitation,
rights under contracts and leases, real and personal property, plant and
equipment, inventories, intangibles, licenses and goodwill, but excluding all
such assets and properties which constitute Excluded Assets. The rights, assets,
property, and business of Seller with respect to the Station to be transferred
to Buyer pursuant to this Section 1.1 in connection with the exercise of the
Option are referred to as the “Station Assets,” and the purchase and sale of the
Station Assets pursuant to this Agreement in connection with the exercise of the
Option is referred to as the “Sale.” Subject to Section 1.2, the Station Assets
include, without limitation, Seller’s rights in, to and under the following, in
each case if and to the extent in existence and held by Seller immediately prior
to the Closing:
 
(a) FCC Authorizations
 
. All licenses, construction permits and authorizations issued by the FCC to
Seller with respect to the Station (the “FCC Authorizations”), and all
applications therefor, together with any renewals, extensions, or modifications
thereof and additions thereto.
 
(b) Tangible Personal Property
 
. All equipment, vehicles, furniture, fixtures, transmitting towers, antennas,
transmitters, satellite earth stations, office materials and supplies, spare
parts and other tangible personal property of every kind and description used in
connection with the business and operations of the Station.
 
(c) Real Property
 
. All real property interests held by Seller and all buildings, structures,
towers, and improvements thereon used in the business and operations of the
Station, and all other rights under any Contracts relating to real property (the
“Realty Contracts”); provided that, in the event of destruction of or damage to
any such real property interest, any improvement thereon or any property
described in Section 1.1(b) which is not repaired or restored prior to the
Closing Date, then at the Closing Seller shall assign to Buyer all of Seller’s
interest, if any, in the proceeds (the “Proceeds”) of any insurance covering
such damage or destruction.
 
(d) Agreements for Sale of Time
 
. All orders, agreements and other Contracts for the sale of advertising time
(including Trades) on the Station (collectively, the “Time Sales Contracts”), to
the extent unperformed as of the Closing Date.
 
(e) Program Contracts
 
. All program licenses and other Contracts under which Seller is authorized to
broadcast film product or programs on the Station (collectively, the “Program
Contracts”).
 
(f) Other Contracts
 
. All affiliation agreements and other Contracts relating to the Station to
which Seller is a party with respect to the Station (other than any Contract
described in Section 1.1(c), 1.1(d) or 1.1(e) hereof) (collectively, the “Other
Assumed Contracts”).
 
(g) Trademarks, etc
 
. All trademarks, service marks, trade names, jingles, slogans, logotypes, the
goodwill associated with the foregoing, and patents, owned and used by Seller in
connection with the business and operations of the Station, including, without
limitation, all Seller’s rights to use the call letters “WVNY” and any related
or other call letters, names and phrases used in connection with the Station.
 
(h) Programming Copyrights
 
. All program and programming materials and elements of whatever form or nature
owned by Seller and used solely in connection with the business and operations
of the Station, whether recorded on tape or any other substance or intended for
live performance, and whether completed or in production, and all related common
law and statutory copyrights owned by or licensed to Seller and used in
connection with the business and operations of the Station.
 
(i) FCC Records
 
. Subject to Section 10.12, all FCC logs and other compliance records of Seller
that relate to the operations of the Station.
 
(j) Files and Records
 
. Subject to Section 10.12, all files and other records of Seller relating to
the business and operations of the Station prior to the Closing Date, including,
without limitation, all books, records, accounts, checks, payment records, tax
records (including, without limitation, payroll, unemployment, real estate, and
other tax records), and other such similar books and records of Seller, for five
(5) fiscal years immediately preceding the Closing Date (collectively, the
“Seller’s Recent Station Records”).
 
(k) Goodwill
 
. All of Seller’s goodwill in, and going concern value of, the Station.
 
(l) Prepaid Items
 
. All prepaid expenses relating to the Station.
 
(m) Cash
 
. All cash, cash equivalents, and cash items of any kind whatsoever,
certificates of deposit, money market instruments, bank balances, and rights in
and to bank accounts, marketable and other securities held by Seller.
 
(n) Receivables and Other Claims
 
. All notes and accounts receivable and other receivables of Seller relating to
or arising out of the operation of the Station prior to the Closing, all
security, insurance, and similar deposits, and all other claims of Seller with
respect to transactions or other conduct of the business of the Station prior to
the Closing, including, without limitation, claims for tax refunds and claims of
Seller under all Contracts with respect to events for the period prior to the
Closing.
 
1.2 Excluded Assets
 
. There shall be excluded from the Station Assets and, to the extent in
existence on the Closing Date, retained by Seller, the following assets (the
“Excluded Assets”):
 
(a) Insurance
 
. Subject to Section 1.1(c), all contracts of insurance and all insurance plans
and the assets thereof, together with all rights and claims thereunder.
 
(b) Name
 
. All of Seller’s rights to use the name “Mission Broadcasting,” any variation
thereof, or any related logo, name or phrase.
 
(c) Certain Contracts
 
. All Realty Contracts, Time Sales Contracts, Program Contracts and Other
Assumed Contracts which expire and are not renewed, or which otherwise
terminate, on or prior to the Closing Date.
 
(d) Corporate Books and Records
 
. Subject to Section 10.12, all account books of original entry other than
duplicate copies of such files and records, if any, that are maintained at any
executive office of Seller or the offices of Seller’s direct or indirect equity
owners, and all materials of Seller which constitute attorney work product or
contain information which is protected by attorney-client privilege, wherever
located, relating to matters at or prior to the Closing; provided that Seller
will provide Buyer access to such work product or privileged information to the
extent necessary for Buyer to defend any claim brought against Buyer by a Person
which is not, or is not an Affiliate of, a party to this Agreement.
 
(e) Transaction Documents
 
. All rights of Seller, or any successor to Seller, pursuant to any Transaction
Document.
 
1.3 Option Exercise
 
. Each exercise of the Option will be permitted solely in accordance in all
respects with the Communications Act and all applicable rules, regulations and
policies of the FCC. In order to exercise the Option, Buyer must deliver to
Seller (prior to the Option Expiration Date) written notice (an “Exercise
Notice”) of Buyer’s intention to do so. Buyer may withdraw any Exercise Notice
prior to the Closing by written notice to that effect to Seller. No such
withdrawal (and no withdrawal of any subsequent Exercise Notice) will affect
Buyer’s right subsequently to exercise the Option by delivering to Seller (prior
to the Option Expiration Date) one or more other Exercise Notices, subject in
all events to compliance with the Communications Act and all applicable rules,
regulations and policies of the FCC. Upon the withdrawal of any Exercise Notice,
Buyer shall reimburse Seller for all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees) incurred by Seller in connection with its
compliance with Section 6.2 with respect to such Exercise Notice.
 
1.4 Liabilities.
 
(a) Permitted Encumbrances
 
. At the Closing, after the application of the Cash Purchase Price as may be
required to repay the Existing Station Indebtedness, the Station Assets shall be
sold and conveyed to Buyer free and clear of all Liens (including all Liens
which secure the repayment of Existing Station Indebtedness), other than (i)
Liens for current taxes in respect of the Station and the Station Assets and
other amounts which are not then due and payable and which arise by operation of
law, (ii) Liens on the Station Assets which are in existence on the date of this
Agreement and which do not secure indebtedness or borrowed money, (iii) Liens on
the Station’s assets arising by operation of law or in the ordinary course of
Seller’s business after the date of this Agreement and not securing indebtedness
for borrowed money, and (iv) Liens on the Station Assets which, in the
aggregate, would not be expected to have a material effect on the Station Assets
after the Sale.
 
(b) Assumption of Liabilities Generally
 
. The “Assumed Liabilities” will be all liabilities and obligations of Seller or
Parent relating to the operation of the Station or the ownership or operation of
the Station Assets, in each case as of the Closing Date, whether contingent or
absolute, known or unknown, accrued or not accrued, or matured or unmatured,
including all liabilities and obligations pursuant to any Realty Contract, Time
Sales Contract, Program Contract or Other Assumed Contract (collectively, the
“Assumed Contracts”) in effect on the Closing Date. On the Closing Date, Buyer
will assume and agree to pay, satisfy, perform and discharge all Assumed
Liabilities. From and after the Closing, Buyer will discharge and reimburse and
hold harmless Seller against, and Seller will not be responsible or otherwise
liable for, any Assumed Liability. Without limiting the foregoing, except as
otherwise provided in this Agreement, the “Assumed Liabilities” will not
include, and on the Closing Date Buyer shall not assume or thereafter be liable
for, any liability or obligation of Seller relating to any Existing Station
Indebtedness (it being understood that all Existing Station Indebtedness will be
satisfied prior to, or contemporaneously with, the consummation of the Sale).
The revenues, expenses and liabilities of Seller or attributable to the Station
and the Station Assets will not be prorated between Buyer and Seller in
connection with the Sale.
 
ARTICLE II
 
CLOSING
 
2.1 Exercise Price.
 
(a) Payment
 
. In consideration of the transfer and delivery of the Station Assets to Buyer
at the Closing, (i) Buyer will pay to Seller an amount which is equal to the
Cash Purchase Price, and (ii) Buyer will assume the Assumed Liabilities. The
Cash Purchase Price shall be paid by Buyer to Seller on the Closing Date by wire
transfer of immediately available funds to such bank account(s) as Seller may
designate on or prior to the Closing Date.
 
(b) Definition of Cash Purchase Price
 
. The “Cash Purchase Price” shall be an amount equal to the greater of:
 
(1)
(x) the product of seven (7) and the amount of the cash flow generated by the
Station during the twelve (12) months completed prior to the date upon which the
Exercise Notice is given, reduced by (y) without duplication, the amount of the
Existing Station Indebtedness as of the date of the Closing and any amount owing
as of the date of the Closing by Seller to Buyer or any of its affiliates; and

 
(2)
 
the sum, without duplication, of the amount of the Existing Station Indebtedness
as of the date of the Closing and any amount owing as of the date of the Closing
by Seller to Buyer or any of its affiliates.

 
(c) Determination of Cash Purchase Price; Non-Termination
 
. For purposes of determining the Cash Purchase Price, the amount of the cash
flow referred to in clause (b)(1)(x) above will be determined in accordance with
generally accepted accounting principles. Each of Buyer, Seller and Parent will
use reasonable efforts to assist in the determination of the Cash Purchase
Price. Notwithstanding Section 10.1(a) of this Agreement, neither Seller nor
Parent may terminate this Agreement at any time at which an Exercise Notice has
been given (and not withdrawn) and the amount of the Cash Purchase Price has not
been determined, or during the twenty business days after any such
determination.
 
(d) Allocation of Cash Purchase Price after Sale
 
. Buyer and Seller will allocate the Cash Purchase Price among the Station
Assets in accordance with a report of such allocation prepared in good faith by
Buyer based upon the valuation report of an independent appraiser retained by
Buyer and in accordance with all applicable provisions of the Internal Revenue
Code of 1986, as in effect from time to time. Buyer will submit such reports of
Buyer and such independent appraiser to Seller prior to the Closing of the Sale.
Buyer and Seller agree to file (at such times and in such manner as may be
required by applicable Legal Requirements) all relevant returns and reports
(including, without limitation, Forms 8594, Asset Acquisition Statements, and
all income and other tax returns) on the basis of such allocations.
 
2.2 The Closing
 
. Subject to Section 10.1, the closing of the Sale, and the assumption of the
Assumed Liabilities (the “Assumption”), and the consummation of all related
transactions to be consummated contemporaneously therewith pursuant to this
Agreement (the “Closing”), shall be held after the satisfaction of or Seller’s
waiver in writing of each of the conditions set forth in Article VIII and at the
time and location and on the date specified by Buyer in writing to Seller
delivered not less than fifteen business days prior to such date, or at such
other place and/or at such other time and day as Seller and Buyer may agree in
writing.
 
2.3 Deliveries at Closing
 
. All actions at the Closing shall be deemed to occur simultaneously, and no
document or payment to be delivered or made at the Closing shall be deemed to be
delivered or made until all such documents and payments are delivered or made to
the reasonable satisfaction of Buyer, Seller and their respective counsel.
 
(a) Deliveries by Seller
 
. At the Closing, Seller shall deliver to Buyer such instruments of conveyance
and other customary documentation as shall in form and substance be reasonably
satisfactory to Buyer and its counsel in order to effect the Sale, including,
without limitation, the following:
 
(1)
one or more bills of sale or other instruments (including assignments of FCC
Authorizations, call letters, service marks, leases and other contracts)
conveying the Station Assets;

 
(2)
 
any releases of Liens that are necessary in order to transfer the Station Assets
in the manner contemplated by Section 1.4(a);

 
(3)
 
a certified copy of the resolutions or proceedings of Seller’s board of
directors and stockholders (or similar Persons) authorizing Seller’s
consummation of the Sale;

 
(4)
 
a certificate as to the existence and/or good standing of Seller issued by the
Secretary of State of each state under the laws of which Seller is incorporated,
organized, formed or authorized to do business, in each case dated on or after
the fifth Business Day prior to the Closing Date, certifying as to the good
standing and/or qualification of Seller in such jurisdiction;

 
(5)
 
a receipt for the Cash Purchase Price;

 
(6)
 
all Consents received by Seller through the Closing Date;

 
(7)
 
a certificate of Seller to the effect that, except as set forth in such
certificate, each of the representations and warranties of Seller contained in
this Agreement is true and accurate in all material respects (except to the
extent changes are permitted or contemplated pursuant to this Agreement) as if
made on and as of the Closing Date; and

 
(8)
 
such other documents as Buyer may reasonably request.

 
(b) Deliveries by Buyer
 
. At the Closing, Buyer shall deliver to Seller the Cash Purchase Price as
provided in Section 2.1 and such instruments of assumption and other customary
documentation as shall in form and substance be reasonably satisfactory to
Seller and its counsel in order to effect the Sale and the Assumption,
including, without limitation, the following:
 
(1)
a certificate of Buyer dated the Closing Date to the effect that the conditions
set forth in Article VIII have been fulfilled;

 
(2)
 
if Buyer is not a natural person, then a certified copy of the resolutions or
proceedings of Buyer authorizing the consummation of the Sale and the
Assumption;

 
(3)
 
if Buyer is not a natural person, then a certificate issued by the Secretary of
State of the state under the laws of which Buyer is incorporated, organized or
formed (and, if qualification of Buyer to conduct business in the States of
Arkansas or Louisiana is required in order for Buyer to hold the Station Assets
after the Sale, then of the Secretaries of the States of Arkansas or Louisiana),
in each case dated on or after the fifth Business Day prior to the Closing Date,
certifying as to the organization and/or qualification of Buyer in each such
jurisdiction; and

 
(4)
 
such other documents as Seller may reasonably request.

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer as follows:
 
3.1 Incorporation; Power
 
. Seller is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware and in good standing under the laws of
the State of Vermont. Seller has the corporate power to enter into and
consummate the transactions contemplated by this Agreement. Parent is the
beneficial and record owner of all of the issued and outstanding capital stock
of Seller, and there are not outstanding any Equity Securities of Seller (other
than its capital stock of which Parent is the beneficial and record owner).
 
3.2 Corporate Action
 
. All actions necessary to be taken by or on the part of Seller in connection
with the execution and delivery of this Agreement and the consummation of
transactions contemplated hereby to be consummated and presently necessary to
make the same effective have been duly and validly taken. This Agreement has
been duly and validly authorized, executed, and delivered by Seller and
constitutes a valid and binding agreement, enforceable against Seller in
accordance with and subject to its terms.
 
3.3 No Defaults
 
. On the Closing Date (after giving effect to all Consents which have been
obtained), neither the execution and delivery by Seller of this Agreement, nor
the consummation by Seller of the transactions contemplated by this Agreement to
be consummated on or prior to the Closing Date, will constitute, or, with the
giving of notice or the passage of time or both, would constitute, a material
violation of or would conflict in any material respect with or result in any
material breach of or any material default under, any of the terms, conditions,
or provisions of any Legal Requirement to which Seller is subject, or of
Seller's certificate of incorporation or bylaws or similar organizational
documents, or of any material contract, agreement, or instrument to which Seller
is a party or by which Seller is bound.
 
3.4 Brokers
 
. There is no broker or finder or other Person who would have any valid claim
against Seller for a commission or brokerage fee in connection with this
Agreement or the transactions contemplated hereby as a result of any agreement
or understanding of or action taken by Seller or any Affiliate of Seller.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Parent represents and warrants to Buyer as follows:
 
4.1 Capacity
 
. Parent has the legal capacity to enter into and consummate the transactions
contemplated by this Agreement.
 
4.2 Action
 
. All actions necessary to be taken by or on the part of Parent in connection
with the execution and delivery of this Agreement and the consummation of
transactions contemplated hereby to be consummated and presently necessary to
make the same effective have been duly and validly taken. This Agreement has
been duly executed and delivered by Parent, and constitutes a valid and binding
agreement that is enforceable against Parent in accordance with and subject to
its terms.
 
4.3 No Defaults
 
. On the Closing Date (after giving effect to all Consents which have been
obtained), neither the execution and delivery by Parent of this Agreement, nor
the consummation by Parent of the transactions contemplated by this Agreement to
be consummated on or prior to the Closing Date, will constitute, or, with the
giving of notice or the passage of time or both, would constitute, a material
violation of or would conflict in any material respect with or result in any
material breach of or any material default under, any of the terms, conditions,
or provisions of any Legal Requirement to which Parent is subject, or of any
material contract, agreement, or instrument to which Parent is a party or by
which Parent is bound.
 
4.4 Brokers
 
. There is no broker or finder or other Person who would have any valid claim
against Seller or Parent for a commission or brokerage fee in connection with
this Agreement or the transactions contemplated hereby as a result of any
agreement or understanding of or action taken by Seller or Parent or any
Affiliate of Seller or Parent.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller and Parent as follows:
 
5.1 Incorporation
 
. If Buyer is not a natural person, then Buyer is a corporation, partnership,
limited liability company or other entity duly organized or constituted, validly
existing, and in good standing under the laws of the state under whose laws
Buyer is purported to have been organized or constituted, and Buyer has the
corporate or other power (or, if Buyer is a natural person, then Buyer has the
legal capacity) to enter into and consummate the transactions contemplated by
this Agreement.
 
5.2 Action
 
. All actions necessary to be taken by or on the part of Buyer in connection
with the execution and delivery of this Agreement and the consummation of
transactions contemplated hereby to be consummated and presently necessary to
make the same effective have been duly and validly taken. This Agreement has
been duly and validly authorized (if Buyer is not a natural person), executed
and delivered by Buyer and constitutes a valid and binding agreement,
enforceable against Buyer in accordance with and subject to its terms.
 
5.3 No Defaults
 
. On the Closing Date (after giving effect to all approvals and consents which
have been obtained), neither the execution and delivery by Buyer of this
Agreement, nor the consummation by Buyer of the transactions contemplated by
this Agreement to be consummated on or prior to the Closing Date, will
constitute, or, with the giving of notice or the passage of time or both, would
constitute, a material violation of or would conflict in any material respect
with or result in any material breach of or any material default under, any of
the terms, conditions, or provisions of any Legal Requirement to which Buyer is
subject, or of Buyer's certificate of incorporation or bylaws or similar
organizational documents, if any, or of any material contract, agreement, or
instrument to which Buyer is a party or by which Buyer is bound.
 
5.4 Brokers
 
. There is no broker or finder or other Person who would have any valid claim
against Seller for a commission or brokerage fee in connection with this
Agreement or the transactions contemplated hereby as a result of any agreement
or understanding of or action taken by Buyer or any Affiliate of Buyer.
 
ARTICLE VI
 
COVENANTS OF SELLER AND PARENT
 
6.1 Covenants of Seller and Parent Generally
 
. Seller and Parent covenant and agree, from the date of this Agreement until
the Closing, except as Buyer may otherwise consent, to act or refrain from
acting as follows:
 
(a) FCC Authorizations and Other Matters
 
. Seller will promptly execute any necessary applications for renewal of FCC
Authorizations necessary for the operation of the Station as presently conducted
and will use reasonable efforts to cooperate with Buyer in any other respect in
which Buyer may reasonably request in order to enhance, protect, preserve or
maintain the Station Assets and/or the business and operation of the Station.
 
(b) Restrictions
 
. Seller will not (to the extent the following restrictions are permitted by the
FCC and all other applicable Legal Requirements), and Parent will not cause or
permit Seller to:
 
(1)
other than in the ordinary course of business, sell, lease (as lessor),
transfer, or agree to sell, lease (as lessor), or transfer any material Station
Assets (other than in the ordinary course of its business) without replacement
thereof with functionally equivalent or superior assets;

 
(2)
 
enter into any amendment or other modification of any agreement, instrument or
other document governing or relating to Existing Station Indebtedness;

 
(3)
 
apply to the FCC for any construction permit that would materially adversely
affect the Station’s present operations or make any material adverse change in
the buildings or leasehold improvements owned by Seller; or

 
(4)
 
incur, or suffer or permit to exist, any Lien on any Station Asset(s) such that,
after any application of the Cash Purchase Price that may be necessary at the
time of the Closing to repay Existing Station Indebtedness, the Station Assets
could not be conveyed as described in Section 1.4(a).

 
(c) Reports; Access to Facilities, Files, and Records
 
. From time to time, at the request of Buyer, Seller and Parent shall give or
cause to be given to the officers, employees, accountants, counsel, and
representatives of Buyer:
 
(1)
access, upon reasonable prior notice, during normal business hours, to all
facilities, property, accounts, books, deeds, title papers, insurance policies,
licenses, agreements, contracts, commitments, records, equipment, machinery,
fixtures, furniture, vehicles, accounts payable and receivable, and inventories
of Seller related to the Station, and

 
(2)
 
all such other information in Seller’s or Parent's possession concerning the
affairs of the Station as Buyer may reasonably request, provided that the
foregoing does not disrupt or interfere with the business and operations of
Seller or Parent or the Station.

 
(d) Notice of Proceedings
 
. Each of Seller and Parent will promptly notify Buyer in writing upon becoming
aware of any order or decree or any complaint praying for an order or decree
restraining or enjoining the consummation of the Sale, or upon receiving any
notice from any governmental department, court, agency, or commission of its
intention to institute an investigation into or institute a suit or proceeding
to restrain or enjoin the consummation of the Sale, or to nullify or render
ineffective this Agreement (or the Sale, if consummated).
 
(e) Notice of Certain Developments
 
. Seller or Parent shall give written notice to Buyer, promptly after it becomes
aware of the same, (1) if the Station Assets shall have suffered damage on
account of fire, explosion, or other cause of any nature which is sufficient to
prevent operation of a Station in any material respect for more than ten (10)
consecutive days, or (2) if the regular broadcast transmission of a Station in
the normal and usual manner in which it heretofore has been operating is
interrupted in a material manner for a period of more than ten (10) consecutive
days.
 
(f) Issuance or other Transfer of Stock or Equivalents
 
. Seller will not issue any shares of its capital stock or any Equity Security
of Seller, and Parent will not sell or otherwise transfer or dispose of any
Equity Security of Seller, to any Person, unless (i) such Person is a party to
this Agreement or thereupon becomes a party to this Agreement with respect to
all Equity Securities of Seller that such Person holds by executing and
delivering to Buyer a counterpart of this Agreement by which such Person agrees
to be treated as an additional "Parent" hereunder and (ii) each applicable
representation or warranty set forth in Article IV is true and correct in all
respects with respect to such Person. The execution of any such counterpart of
this Agreement by any such Person will be deemed to constitute a representation
and warranty of such Person to the effect that all applicable representations
and warranties set forth in Article IV are true and correct with respect to such
Person in all respects; provided that this Section 6.1(f) shall not apply to any
transfer or disposal of Equity Securities of Seller pursuant to any pledge
agreement entered into by Seller or Parent to secure any Existing Station
Indebtedness (a “Pledge Agreement”).
 
(g) No Premature Assumption of Control
 
. Nothing contained in this Section 6.1 shall give Buyer any right to control
the programming, operations, or any other matter relating to the Station prior
to the Closing Date, and Seller shall have complete control of the programming,
operations, and all other matters relating to the Station up to the time of the
Closing.
 
6.2 Covenants of Seller and Parent during the Exercise Period
 
. Each of Seller and Parent covenants and agrees that, after its receipt of each
and every Exercise Notice and until either the Closing occurs or such Exercise
Notice is withdrawn pursuant to Section 1.3:
 
(a) Application for Commission Consent
 
. As promptly as practicable, Seller will complete the seller’s or transferor’s
portion of all necessary applications to the FCC requesting the Required FCC
Consents (if any), and upon confirmation Buyer has completed Buyer’s portion of
such applications, will promptly file such applications with the FCC jointly
with Buyer. Seller will diligently take or cooperate in the taking of all
reasonable steps that are necessary, proper, or desirable to expedite the
preparation of such applications (including withdrawal and/or re-filing, or any
amendment or supplement thereto, which Buyer may request) and their prosecution
to a final grant. Each of Seller and Parent will promptly provide Buyer with a
copy of any pleading, order, or other document served on Seller and Parent
relating to such applications.
 
(b) Consents
 
. Seller will use reasonable efforts (without being required to make any payment
not specifically required by the terms of any licenses, leases, and other
contracts) to assist Buyer to (1) obtain or cause to be obtained prior to the
Closing Date all Consents or, in the absence of any Consent, one or more
replacement agreements which would be effective on or prior to the Closing and
would grant Buyer (after the Closing) substantially the same benefits with
respect to the Station as Seller enjoys with respect to the Station immediately
prior to the Closing under the replaced Contract(s), and (2) cause each Consent
or replacement agreement to become effective as of the Closing Date (whether it
is granted or entered into prior to or after the Closing).
 
(c) Consummation of Sale
 
. Subject to the provisions of Article VIII and Section 10.1, each of Seller and
Parent shall use reasonable efforts to fulfill and perform all conditions and
obligations on its part to be fulfilled and performed under this Agreement and
to cause the conditions set forth in Article VIII to be fulfilled and cause the
Sale and the Assumption to be consummated.
 
(d) Hart-Scott-Rodino
 
. As and when Buyer reasonably requests, each of Seller and Parent shall prepare
and file such documents with the Federal Trade Commission and the United States
Department of Justice as may be required to comply with the Hart-Scott-Rodino
Act in connection with the Sale and the Assumption, and shall promptly furnish
all materials thereafter requested by any of the regulatory agencies having
jurisdiction over such filings, in connection with the Sale and the Assumption.
Each of Seller and Parent will take all reasonable actions, and will file and
use reasonable efforts to have declared effective or approved all such documents
and notifications (when filed) with any governmental or regulatory bodies, as
may be necessary or may reasonably be requested under federal antitrust laws for
the consummation of the Sale and the Assumption.
 
ARTICLE VII
 
COVENANTS OF BUYER
 
7.1 Covenants of Buyer Generally
 
. Buyer covenants and agrees that Buyer will promptly notify Seller in writing
upon becoming aware of any order or decree or any complaint praying for an order
or decree restraining or enjoining the consummation of the Sale or the
Assumption, or upon receiving any notice from any governmental department,
court, agency, or commission of its intention to institute an investigation into
or institute a suit or proceeding to restrain or enjoin the consummation of the
Sale or the Assumption, or to nullify or render ineffective this Agreement or
the Sale or the Assumption if consummated.
 
7.2 Covenants of Buyer during Exercise Period
 
. Buyer covenants and agrees that, after it gives any Exercise Notice and unless
and until such Exercise Notice is withdrawn pursuant to Section 1.3, Buyer will
use reasonable efforts (both prior to and after the Closing Date) jointly with
Seller to obtain or cause to be obtained prior to the Closing Date all Consents
and to execute such assumption instruments as may be required or requested in
connection with obtaining any Consent (or, in the alternative, enter into one or
more replacement agreements which would be effective on or prior to the Closing
and would grant Buyer substantially the same benefits with respect to the
Station as Seller enjoys with respect to the Station under the replaced
Contract(s) immediately prior to the Closing).
 
ARTICLE VIII
 
CONDITIONS TO SELLER'S OBLIGATIONS ON THE CLOSING DATE
 
The obligation of Seller to consummate the Sale on the Closing Date is, at
Seller’s option, subject to the fulfillment of the following conditions at or
prior to the time of the Closing:
 
8.1 Representations, Warranties, Covenants.
 
(a) Each of the representations and warranties of Buyer contained in this
Agreement shall be true and accurate in all material respects (except to the
extent changes are permitted or contemplated pursuant to this Agreement) as if
made on and as of the Closing Date; and
 
(b) Buyer shall have performed and complied in all material respects with each
and every covenant and agreement required by this Agreement to be performed or
complied with by it prior to or at the Closing (including the delivery of the
Cash Purchase Price).
 
8.2 Proceedings.
 
(a) No action or proceeding shall have been instituted and be pending before any
court or governmental body to restrain or prohibit, or to obtain a material
amount of damages in respect of, the consummation of the Sale or the Assumption
that, in the reasonable opinion of Seller, may reasonably be expected to result
in a preliminary or permanent injunction against such consummation or, if the
Sale or the Assumption were consummated, an order to nullify or render
ineffective this Agreement or the Sale or the Assumption or for the recovery
against Seller of a material amount of damages; and
 
(b) none of the parties to this Agreement shall have received written notice
from any governmental body of (i) such governmental body’s intention to
institute any action or proceeding to restrain or enjoin or nullify this
Agreement or the Sale or the Assumption, or to commence any investigation (other
than a routine letter of inquiry, including, without limitation, a routine Civil
Investigative Demand) into the consummation of the Sale or the Assumption, or
(ii) the actual commencement of such an investigation, in each case which
remains pending or open.
 
8.3 FCC Authorization
 
. The FCC Approval Date shall have occurred with respect to all Required FCC
Consents and all Required FCC Consents shall be in full force and effect.
 
8.4 Hart-Scott-Rodino
 
. Any applicable waiting period under the Hart-Scott-Rodino Act shall have
expired or been terminated.
 
8.5 Other Instruments
 
. Buyer shall have delivered, or shall stand ready to deliver, to Seller such
instruments, documents, and certificates as are contemplated by Section 2.3(b).
 
ARTICLE IX
 
REMEDIES
 
9.1 Bulk Sales Indemnity
 
. Buyer and Seller have jointly determined that there will be no attempt to
comply with the notice provisions of any bulk sales law which may apply to the
purchase and sale of the Station Assets pursuant to this Agreement. Buyer will
indemnify and hold Seller harmless from and against any and all damages, claims,
losses, expenses, costs, obligations, and liabilities, including, without
limiting the generality of the foregoing, liabilities for reasonable attorneys’
fees and expenses, suffered directly or indirectly by Seller by reason of or
arising out of non-compliance with any such bulk sales law.
 
9.2 Acknowledgment by Buyer
 
. Buyer has conducted, to its satisfaction, an independent investigation and
verification of the financial condition, results of operations, assets,
liabilities, properties and projected operations of the Station and the Station
Assets. In determining to proceed with the transactions contemplated by this
Agreement, Buyer has relied, and will rely, on the representations, warranties
and covenants of Seller and Parent set forth in this Agreement and the results
of such independent investigation and verification. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN ANY OTHER PROVISIONS OF THIS AGREEMENT, IT IS THE
EXPLICIT INTENT OF EACH PARTY HERETO THAT THE SELLER AND PARENT ARE NOT MAKING
ANY REPRESENTATION OR WARRANTY EXPRESS, IMPLIED, AT COMMON LAW, STATUTORY OR
OTHERWISE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN AS
EXPRESSLY SET FORTH IN THIS AGREEMENT. SUBJECT TO SUCH REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT, BUYER TAKES THE STATION ASSETS "AS IS
AND WHERE IS." WITHOUT LIMITING THE IMMEDIATE TWO SENTENCES, SELLER AND PARENT
HEREBY EXPRESSLY DISCLAIM AND NEGATE (AND BUYER UNDERSTANDS, ACKNOWLEDGES AND
AGREES WITH SUCH DISCLAIMERS AND NEGATION) ANY REPRESENTATION OR WARRANTY,
EXPRESS, IMPLIED, AT COMMON LAW, STATUTORY OR OTHERWISE, RELATING TO (1) THE
CONDITION OF THE REAL OR TANGIBLE PERSONAL PROPERTIES (INCLUDING ANY IMPLIED OR
EXPRESS WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR OF
CONFORMITY TO MODELS OR SAMPLES OR MATERIALS); (2) ANY INFRINGEMENT BY SELLER OR
ANY OF ITS AFFILIATES OF ANY PATENT, INTELLECTUAL PROPERTY OR PROPRIETARY RIGHT
OF ANY THIRD PARTY; AND (3) THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY
ESTIMATES, PROJECTIONS AND EVALUATIONS, INCLUDING, WITHOUT LIMITATION, THE
PROJECTED, FUTURE OR HISTORICAL FINANCIAL CONDITION, RESULTS OR OPERATIONS,
ASSETS OR LIABILITIES RELATING TO THE STATION.
 
ARTICLE X
 
TERMINATION/MISCELLANEOUS
 
10.1 Termination of Agreement Prior to the Closing Date
 
. This Agreement may be terminated at any time on or prior to the Closing as
follows:
 
(a) By Parent
 
. By Parent, by written notice (a “Termination Notice”) to Buyer at any time
after the Option Expiration Date, if (I) the Closing has not occurred on or
prior to the date upon which such Termination Notice is given, and (II) there is
no condition to closing set forth in Article VIII that both (x) has not been
either satisfied or waived by Seller and (y) the absence of satisfaction of
which has been caused solely by a breach by Seller and/or Parent of its or his
obligations under this Agreement.
 
(b) By Buyer
 
. By Buyer, by written notice to Parent, at any time.
 
Neither Buyer, Seller nor Parent shall have any liability to any of the other of
them for costs, expenses, damages (consequential or otherwise), loss of
anticipated profits, or otherwise as a result of a termination pursuant to this
Section 10.1. This Article X will survive the termination of this Agreement
pursuant to this Section 10.1.
 
10.2 Remedies
 
. In the event of a breach of any of Seller’s or Parent’s obligations under this
Agreement, Buyer, in addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The parties hereto
agree that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach of any such obligations of Seller or Parent.
 
10.3 Expenses
 
. Except as otherwise expressly provided in this Agreement, each of Seller,
Parent and Buyer shall bear all of its expenses incurred in connection with the
transactions contemplated by this Agreement, including, without limitation,
accounting and legal fees incurred in connection herewith; provided that (a)
Buyer will reimburse Seller and Parent for all reasonable out-of-pocket expenses
incurred by them in connection with the preparation, negotiation and
implementation of this Agreement and all related agreements, (b) Buyer will
reimburse Seller and Parent for all reasonable out-of-pocket expenses incurred
by them in connection with or in preparation for the Closing (including those
incurred in performing their respective obligations under Section 6.2), and (c)
Buyer will pay all filing fees associated with any filing contemplated by
Section 6.2(a) or Section 6.2(d).
 
10.4 Assignments; Exercise in Part
 
. This Agreement shall not be assigned by Seller or Parent without the prior
written consent of Buyer; provided that after the Closing, Seller or Parent may
assign its rights pursuant to this Agreement to any other Person in connection
with the dissolution, liquidation or winding up or administration of its
affairs; and further provided that, whether or not any requisite consent of
Buyer has been obtained, this Agreement will be binding upon all respective
successors of Seller and Parent, whether by operation of law or otherwise
(except that this proviso shall not apply to any transfer or disposal pursuant
to a Pledge Agreement). Any attempt by Seller or Parent to assign this Agreement
without first obtaining the consent of Buyer shall be void. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement may be assigned in
whole or in part by Buyer without the prior written consent of Seller or Parent
to any Person (provided that no such assignment shall relieve the assigning
Person of any of its obligations or liabilities hereunder), and Buyer will
inform Seller and Parent of any such assignment. Any assignee of Buyer will be
deemed to be "Buyer" for purposes of this Agreement as to the rights assigned to
such assignee.
 
10.5 Further Assurances
 
. From time to time prior to, at, and after the Closing Date, each party hereto
will execute all such instruments and take all such actions as another party
hereto, being advised by counsel, shall reasonably request in connection with
carrying out and effectuating the intent and purpose hereof, and all
transactions and things contemplated by this Agreement, including, without
limitation, the execution and delivery of any and all confirmatory and other
instruments, in addition to those to be delivered on the Closing Date, as the
case may be, and any and all actions which may reasonably be necessary to
complete the transactions contemplated hereby.
 
10.6 Notices
 
. All notices, demands, and other communications which may or are required to be
given hereunder or with respect hereto shall be in writing, shall be delivered
personally or sent by nationally recognized overnight delivery service, charges
prepaid, or by registered or certified mail, return-receipt requested, and shall
be deemed to have been given or made when personally delivered, the next
business day after delivery to such overnight delivery service, three (3) days
after deposited in the mail, first class postage prepaid, as the case may be,
addressed as follows:
 
             (a) If to Seller or Parent:
 
c/o Mr. Dennis Thatcher
30400 Detroit Road
Suite 304
Westlake, OH 44145-1855


with a copy (which will not constitute notice to Seller or Parent) to:
 
Wiley Rein LLP
1776 K Street, NW
Washington, DC 20006
Attention: Richard Bodorff
 
or to such other address and/or with such other copies as Seller or Parent may
from time to time designate by notice to Buyer given in accordance with this
Section 10.6; and
 
             (a) If to Buyer:
 
Nexstar Broadcasting, Inc.
5215 N. O’Connor Blvd
Suite 1400
Irving, TX 75039
Attention: Perry Sook, President & CEO
 
with a copy (which will not constitute notice to Buyer) to:
 
Kirkland & Ellis LLP
153 East 53rd Street
New York, NY 10022
Attention: John L. Kuehn, Esq.
 
or to such other address and/or with such other copies as Buyer may from time to
time designate by notice to Parent given in accordance with this Section 10.6.
 
10.7 Captions
 
. The captions of Articles and Sections of this Agreement are for convenience
only, and shall not control or affect the meaning or construction of any of the
provisions of this Agreement.
 
10.8 Law Governing
 
. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCES TO ITS PRINCIPLES OF
CONFLICT OF LAWS, EXCEPT TO THE EXTENT THAT THE FEDERAL LAW OF THE UNITED STATES
GOVERNS THE TRANSACTIONS CONTEMPLATED HEREBY.
 
10.9 Waiver of Provisions
 
. The terms, covenants, representations, warranties, and conditions of this
Agreement may be waived only by a written instrument executed by the Person
waiving compliance. The failure of Buyer, Seller or Parent at any time or times
to require performance of any provision of this Agreement shall in no manner
affect the right at a later date to enforce the same. No waiver by Buyer, Seller
or Parent of any condition or the breach of any provision, term, covenant,
representation, or warranty contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or of the breach of any other
provision, term, covenant, representation, or warranty of this Agreement.
 
10.10 Counterparts
 
. This Agreement may be executed in two (2) or more counterparts, and all
counterparts so executed shall constitute one (1) agreement binding on all of
the parties hereto, notwithstanding that all the parties hereto are not
signatory to the same counterpart.
 
10.11 Entire Agreement/Amendments
 
. This Agreement (including the Schedules hereto) constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes any and all prior and contemporaneous agreements, understandings,
negotiations, and discussions, whether oral or written, between them relating to
the subject matter hereof. No amendment or waiver of any provision of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The parties intend that this Agreement be in full compliance with all
published rules, policies and orders of the FCC. If the FCC orders that the
parties change any term of this Agreement, then the parties will attempt to do
so, consistent with said FCC order and the overall intent of this Agreement.
 
10.12 Access to Books and Records.
 
(a) Buyer shall preserve for not less than five (5) years after the Closing Date
all books and records included in the Station Assets. After such five-year
period, Buyer will not destroy any books or records relating to the conduct of
business of the Station prior to the Closing unless Buyer first offers to
transfer such books and records to Parent, and if Buyer is requested to do so,
Buyer will transfer such books or records to Parent.
 
(b) After the Closing, neither Seller nor Parent will destroy any books or
records relating to the conduct of business of the Station prior to the Closing
Date unless Parent first offers to transfer such books and records to Buyer, and
if Parent is requested to do so, Parent will transfer such books or records to
Buyer.
 
(c) At the request of any other party to this Agreement, Buyer, Seller and
Parent will permit each other (including such other party’s officers, employees,
accountants, and counsel) any access, upon reasonable prior written notice
during normal business hours, to all of its property, accounts, books,
contracts, records, accounts payable and receivable, records of employees, FCC
logs and other information concerning the affairs or operation of the Station as
such other party to this Agreement may reasonably request for any reasonable
purpose, and to make extracts or copies from the foregoing at the requesting
party's expense.
 
10.13 Public Announcements
 
. Prior to the Closing, no party to this Agreement shall, except by mutual
agreement with all other parties to this Agreement (including agreement as to
content, text and method or distribution or release), make any press release or
other public announcement or disclosure concerning the transactions contemplated
by this Agreement, except as may be required by any Legal Requirement
(including, without limitation, filings and reports required to be made with or
pursuant to the rules of the Securities and Exchange Commission); provided that,
prior to making any such announcement or disclosure required by any Legal
Requirement, to the extent practicable, the disclosing Person gives each other
party to this Agreement prior written notice of the context, text and content
of, the method of distribution or release of, and all other material facts
concerning, such disclosure. After the Closing, neither Seller nor Parent will,
except with Buyer’s prior written consent (including agreement as to content,
text and method or distribution or release), make any press release or other
public announcement or disclosure concerning the transactions contemplated by
this Agreement, except as may be required by any Legal Requirement (including,
without limitation, filings and reports required to be made with or pursuant to
the rules of the Securities and Exchange Commission); provided that, prior to
making any such announcement or disclosure required by any Legal Requirement, to
the extent practicable, Seller or Parent (as the case may be) gives Buyer prior
written notice of the context, text and content of, the method of distribution
or release of, and all other material facts concerning, such disclosure.
 
10.14 Definitional Provisions.
 
(a) Terms Defined in Appendix
 
. Each capitalized term which is used and not otherwise defined in this
Agreement or any Schedule to this Agreement has the meaning which is specified
for such term in the Appendix which is attached to this Agreement.
 
(b) Gender and Number
 
. Words used in this Agreement, regardless of the gender and number specifically
used, will be deemed and construed to include any other gender, masculine,
feminine or neuter, and any other number, singular or plural, as the context
requires.
 
10.15 Arbitration.
 
(a) Generally
 
. Buyer, Seller and Parent agree that the arbitration procedures described in
this Section 10.15 will be the sole and exclusive method of resolving and
remedying any claim for indemnification or other remedy arising under this
Agreement (collectively, “Disputes”); provided that nothing in this Section
10.15 will prohibit a party from instituting litigation to enforce any Final
Arbitration Award. Buyer, Seller and Parent agree that, except as otherwise
provided in the Commercial Arbitration Rules of the American Arbitration
Association as in effect from time to time (the “AAA Rules,” the arbitration
procedures described in this Section 10.15 and any Final Arbitration Award will
be governed by, and will be enforceable pursuant to, the Uniform Arbitration Act
as in effect in the State of Texas from time to time. No Person will be entitled
to claim or recover punitive damages in any such proceeding.
 
(b) Notice of Arbitration
 
. If Buyer, Seller or Parent asserts that there exists a Dispute, then such
Person (the “Disputing Person”) will give the other party involved in such
Dispute a written notice setting forth the nature of the asserted Dispute. If
the Persons giving and receiving such notice (the “Disputing Parties”) do not
resolve any such asserted Dispute prior to the tenth Business Day after such
notice is given, then either Disputing Party may commence arbitration pursuant
to this Section 10.15 by giving the other Disputing Party a written notice to
that effect (an “Arbitration Notice”), setting forth any matters which are
required to be set forth therein in accordance with the AAA Rules.
 
(c) Selection of Arbitrator
 
. The Disputing Parties will attempt to select a single arbitrator by mutual
agreement. If no such arbitrator is selected prior to the twentieth Business Day
after the related Arbitration Notice is given, then an arbitrator which is
experienced in matters of the type which are the subject matter of the Dispute
will be selected in accordance with the AAA Rules.
 
(d) Conduct of Arbitration
 
. The arbitration will be conducted under the AAA Rules, as modified by any
written agreement between the Disputing Parties. The arbitrator will conduct the
arbitration in a manner so that the final result, determination, finding,
judgment or award determined by the arbitrator (the “Final Arbitration Award”)
is made or rendered as soon as practicable, and the parties will use reasonable
efforts to cause a Final Arbitration Award to occur not later than the sixtieth
day after the arbitrator is selected. Any Final Arbitration Award will be final
and binding upon the Disputing Parties, and there will be no appeal from or
reexamination of any Final Arbitration Award, except in the case of fraud,
perjury or evident partiality or misconduct by the arbitrator prejudicing the
rights of a Disputing Party or to correct manifest clerical errors.
 
(e) Enforcement
 
. Buyer, Parent and Seller agree that a Final Arbitration Award may be enforced
in any state or federal court having jurisdiction over the subject matter of the
related Dispute.
 
(f) Expenses
 
. A prevailing party in any arbitration proceeding in connection with this
Agreement shall be entitled to recover from the non-prevailing party its
reasonable attorneys’ fees and disbursements in addition to any damages or other
remedies awarded to such prevailing party, and the non-prevailing party also
will be required to pay all other costs and expenses associated with the
arbitration; provided that (1) if an arbitrator is unable to determine that a
party is a prevailing party in any such arbitration proceeding, then such costs
and expenses will be equitably allocated by such arbitrator upon the basis of
the outcome of such arbitration proceeding, and (2) if such arbitrator is unable
to allocate such costs and expenses and expenses in such a manner, then the
costs and expenses of such arbitration will be paid in equal amounts by the
Disputing parties, and each Disputing Party will pay the out-of-pocket expenses
incurred by it. As part of any Final Arbitration Award, the arbitrator may
designate the prevailing party for purposes of this Section 10.15. Except as
provided in the preceding sentences, each party to this Agreement will bear its
own costs and expenses (including legal fees and disbursements) in connection
with any such proceeding or submission.
 
* * * * *
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their duly authorized officers, all as of the day and year first above
written.

   
MISSION BROADCASTING, INC.
 
By:
/s/ Dennis Thatcher
Name:
Dennis Thatcher
Title:
President
      /s/ Nancie Smith   Nancie Smith       /s/ Dennis Thatcher   Dennis
Thatcher    
NEXSTAR BROADCASTING, INC.
 
By:
/s/ Thomas E. Carter
Name:
Thomas E. Carter
Title:
EVP and Chief Financial Officer



 
 

--------------------------------------------------------------------------------

 

APPENDIX
 
The following capitalized terms have the following meaning when used in this
Agreement and the Schedules attached to this Agreement:
 
A "Business Day" means any day other than a Saturday, Sunday or other day upon
which banks in New York, New York, are not open for business.
 
"Closing Date" means the date upon which the Closing occurs.
 
"Communications Act" means the Communications Act of 1934, as in effect from
time to time.
 
"Consent" means, with respect to any Contract, any consent or approval of any
Person other than any party to this Agreement which, in accordance with the
terms of such Contract, is required to be obtained in order to permit the
consummation of the Sale or the Assumption.
 
"Contract" means any agreement, lease, arrangement, commitment, or understanding
to which Seller or Parent, with respect to the Station, is a party.
 
"Equity Securities" of any Person means (i) any of such Person’s capital stock,
partnership, members, joint venture or other ownership or equity interest,
participation or securities (whether voting or non-voting, whether preferred,
common or otherwise, and including any stock appreciation, contingent interest
or similar right) and (ii) any option, warrant, security or other right
(including debt securities) directly or indirectly convertible into or
exercisable or exchangeable for, or otherwise to acquire directly or indirectly,
any stock, interest, participation or security described in clause (i) above.
 
"Existing Station Indebtedness" means (i) the principal of and interest on all
Indebtedness, whether now or hereafter existing or arising, due or to become due
to, or held or to be held by the lenders under or pursuant to the Fourth Amended
and Restated Credit Agreement dated as of December 3, 2012, among Mission
Broadcasting, Inc., Bank of America, N.A., and certain other parties thereto, as
amended, supplemented and otherwise modified from time to time, including,
without limitation, all extensions, renewals, restatements, rearrangements and
refundings thereof (the "Existing Credit Agreement"), and any and all other
amounts payable in connection therewith or in connection with the other Loan
Documents (as that term is defined in the Existing Credit Agreement), whether on
account of fees, indemnities, reimbursement obligations in respect of letters of
credit, costs, expenses or otherwise; (ii) the principal of and interest on all
Indebtedness attributable to Mission Broadcasting, Inc., whether now or
hereafter existing or arising, due or to become due to, or held or to be held by
the holders of the Senior Second Lien Notes pursuant to the Indenture dated
April 19, 2010 among Mission Broadcasting, Inc., Nexstar Broadcasting, Inc. and
the Bank of New York Mellon; and (iii) the principal of and interest on any
Indebtedness, hereafter existing or arising under any amendment, restatement,
supplement, renewal, extension, rearrangement and substitution, in whole or in
part, of any obligation described in the preceding clause (i), clause (ii) or
this clause (iii).
 
"FCC" means the Federal Communications Commission or any successor thereto.
 
"FCC Approval Date" means the first day upon which each Required FCC Consent is
effective.
 
"Hart-Scott-Rodino Act" means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as in effect from time to time.
 
"Indebtedness" means, without duplication, (i) any indebtedness for borrowed
money or issued in substitution for or exchange of indebtedness for borrowed
money, (ii) any indebtedness evidenced by any note, bond, debenture or other
debt security, (iii) any indebtedness for the deferred purchase price of
property or services with respect to which a Person is liable, contingently or
otherwise, as obligor or otherwise (other than trade payables and other current
liabilities incurred in the ordinary course of business which are not more than
six months past due), (iv) any commitment by which a Person assures a creditor
against loss (including, without limitation, contingent reimbursement
obligations with respect to letters of credit), (v) any indebtedness guaranteed
in any manner by a Person (including, without limitation, guarantees in the form
of an agreement to repurchase or reimburse), (vi) any obligations under
capitalized leases with respect to which a Person is liable, contingently or
otherwise, as obligor, guarantor or otherwise, or with respect to which
obligations a Person assures a creditor against loss, (vii) any indebtedness
secured by a Lien on a Person's assets and (viii) any unsatisfied obligation for
"withdrawal liability" to a "multiemployer plan" as such terms are defined under
ERISA.
 
"Legal Requirements" means the Communications Act, the rules, regulations and
published policies of the FCC, and all other federal, state and local laws,
rules, regulations, ordinances, judgments, orders and decrees.
 
"Lien" means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or otherwise), preference, priority or other security agreement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any lease having substantially the same effect as any of the
foregoing and any assignment or deposit arrangement in the nature of a security
device).
 
"Option Expiration Date" means the ninth anniversary of the date of this
Agreement.
 
A "Person" means any individual, partnership, joint venture, corporation,
limited liability company, trust, unincorporated association or government or
department thereof.
 
A "Required FCC Consent" means any action or order by the FCC granting its
consent to the consummation of a Sale pursuant to this Agreement without any
condition which in the reasonable judgment of Buyer or Seller is adverse to
Buyer or Seller, as the case may be, in any material respect.
 
"Transaction Documents" means this Agreement and all other documents executed
and delivered in connection therewith, in each case as in effect from time to
time.

 
 

--------------------------------------------------------------------------------

 
